*296ORDER
The Disciplinary Review Board having reported to the Court, recommending that ANTHONY CABELO of NEWARK, who was admitted to the Bar of this State in 1975, be publicly reprimanded for failing to pursue diligently a matter before the Immigration and Naturalization Service on behalf of a client, in violation of RPC 1.3, and for failing to keep his client reasonably informed about the status of the matter, in violation of RPC 1.4;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ANTHONY CABELO is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.